DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a target supply airflow”.  The word “target” implies some kind of number or value of a parameter (pressure, flowrate, velocity, etc).  However, supply airflow is just supply air itself.  It’s not clear what parameter is for the target value.
Claim 19 recites “a target airflow of supply air.  The word “target” implies some kind of number or value of a parameter (pressure, flowrate, velocity, etc).  However, “airflow of supply air” is just supply air itself.  It’s not clear what parameter is for the target value.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gans (US 9423128) in view of Gleason (US 20100273121), further in view of Bagwell (US 7147168).
Regarding claim 11, Gans teaches a tangible, non-transitory, computer-readable medium storing instructions (The controller system 16, fig 2A inherently has a tangible, non-transitory, computer-readable medium such as harddrive that stores instructions, such as flow chart showing in 6-8) that, when executed by processing circuitry, cause the processing circuitry to:
receive the data regarding the air pressure (from pressure probe 47 in Gans)
receive data indicative of a pressure setpoint (Gans col 6 line 5, “constant system pressure set point”) associated with the location of the system;
control modulation of a first exhaust fan (fan 20, fig 2A) configured to operate at a at variable speeds (col 5 lines 26-27, “The exhaust fans may also include an Adjustable Speed Drive (ASD). The ASD may include a Variable Speed Drive (VSD)”) and actuation of a second fan (fig 7 and col 9 lines 26-28, “Once the fan reaches a pre-set maximum speed, and with increasing system demand, the control system may start a second exhaust fan”.) based on a difference between the air pressure and the pressure setpoint (Gans col 6 lines 3-8, “The control system may receive a signal from the static pressure probe… In an effort to maintain a substantially constant system pressure set point, the control system: may send a signal to the fan drive to adjust the speed of the fan”  Gans teaches pressure set point is maintained, therefore it implies that difference between measured pressure and pressure setpoint is used to control fans).

Gleason teaches an exhaust fan being a constant-speed exhaust fan ([0038] line 4, “Exhaust fan 34 is a fixed speed fan”).
It would have been obvious at the time of filing to modify Gans as taught by Gleason by substituting the second fan with a fixed speed fan in order to simplify the system configuration (using a fixed speed fan instead of a variable speed fan would eliminate the use of variable speed drive).
Bagwell teaches data regarding air pressure within a conditioned space (col 4 line 44, “pressure of the spaces”.  Bagwell teaches pressure sensor in the protected space).
It would have been obvious at the time of filing to modify Gans in view of Gleason as taught by Bagwell by adding a pressure sensor to the protected space in order to allow users to monitor pressure status in the protected space.

Allowable Subject Matter
Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record fail to teach the claimed controller function of determining a target airflow of supply air and controlling two exhaust fans based on the target airflow of supply air and a threshold.
s 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s argument about the spec objections is persuasive, therefore spec objections are withdrawn.
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  While Gans teaches pressure probe is in the exhaust system, it does not explicitly teaches against adding more pressure sensor in different locations.  Adding Bagwell’s pressure sensor would allow users to monitor pressure status in the protected space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762